856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert O. LIETZKE, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-2015.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from judgment of the district court affirming the decision of the Secretary that plaintiff is not disabled within the meaning of the Social Security Act.  Following a hearing an administrative law judge found that the plaintiff was entitled to disability benefits, but the Appeals Council disagreed, holding that he retains the residual functional capacity to perform medium work such as that involved in his last relevant occupation.  The Appeals Council also held that the claimant's complaints of pain were not consistent with objective findings in the record.


2
On appeal the plaintiff argues that the decision of the Secretary, speaking through the Appeals Council, is not supported by substantial evidence because the record supports a finding that the plaintiff retains the capacity for light work at most.  The plaintiff also argues that the Appeals Council gave no reasons for rejecting the credibility determination of the administrative law judge with respect to pain or for failing to rely on the opinion of the treating physician.


3
Our review is limited to a determination of whether the Secretary's decision is supported by substantial evidence on the entire record, that is, considering both evidence detracting from the decision as well as that supporting it.  Upon consideration of the briefs and oral arguments of counsel, together with the record on appeal, this court concludes that the district court properly evaluated the record and that its analysis of the plaintiff's arguments is legally correct.  Thus, we find that the decision of the Secretary is supported by substantial evidence.


4
The judgment of the district court is affirmed for the reasons set forth in the memorandum opinion of Senior Judge Ralph M. Freeman dated August 27, 1987.